DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I: claims 1-8, in the reply filed on February 22, 2021 is acknowledged. Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
IDS filed on December 20, 2018 was considered except where lined through. The reference lined through was not considered since the citation fails to comply with all the requirements of 37 CFR 1.97 and 37 CFR 1.98. A written English language translation of a non-English language document must be provided.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8 of U.S. Patent No. 10,615,340 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,615,340 B2 in view of Zhu et al. (US PG-Pub No.: 2020/0294728 A1, hereinafter, “Zhu”).
The following is to compare claims 1, 3, 6, and 8 of instant application with claims 1-2, 6, and 8 of Patent No.: 10,615,340 B2.

Instant Application
Patent No.: 10,615,340 B2 (hereinafter ‘340)
Claim 1
A resistive random access memory device, comprising:
a resistance change layer formed on a first electrode; and
a second electrode formed on the resistance change layer,
wherein the resistance change layer comprises an organic metal halide having a first perovskite crystal structure and a metal halide having a second perovskite crystal structure.


A resistive random access memory device, comprising:
a first resistance change layer formed on a first electrode and comprising an organic metal halide having a three-dimensional perovskite crystal structure;
a second resistance change layer formed on the first resistance change layer and comprising an organic metal halide having a two-dimensional perovskite crystal structure; and
a second electrode formed on the second resistance change layer.

The resistive random access memory device of Claim 1, further comprising: a polymer protective layer formed on the resistance change layer.
Claim 2
The resistive random access memory device of Claim 1, further comprising: a polymer protective layer formed on the second resistance change layer.
Claim 4
The resistive random access memory device of Claim 1, wherein the organic metal halide having the first perovskite 
Claim 6
The resistive random access memory device of Claim 4,
wherein the organic metal halide having the first perovskite crystal structure is represented by the following Chemical Formula 1:
[Chemical Formula 1]
RMX3
(In Chemical Formula 1, R is a substituted or unsubstituted C1-24 alkyl group, and when R is substituted, its substituent is an amino group, a hydroxyl group, a cyano group, a halogen group, a nitro group, or a methoxy group,
M includes a metal cation selected from the group consisting of Pb, Sn, Ge, Cu, Ni, Co, Fe, Mn, Cr, Pd, Cd, Yb, and combinations thereof, and
X includes a halide anion or a chalcogenide anion).

The resistive random access memory device of Claim 1,
wherein the organic metal halide having the three-dimensional perovskite crystal structure is represented by the following Chemical Formula 1:
[Chemical Formula 1]
RMX3
(R is a substituted or unsubstituted C1-24 alkyl group, and when R is substituted, its substituent is an amino group, a hydroxyl group, a cyano group, a halogen group, a nitro group, or a methoxy group,
M includes a metal cation selected from the group consisting of Pb, Sn, Ge, Cu, Ni, Co, Fe, Mn, Cr, Pd, Cd, Yb, and combinations thereof, and
X includes a halide anion or a chalcogenide anion).

The resistive random access memory device of Claim 3, wherein the polymer protective layer includes an ionic conductive polymer selected from the group consisting of polymethyl methacrylate, polyethylene oxide, polypropylene oxide, polydimethylsiloxane, polyacrylonitrile, polyvinyl chloride, polyvinylidene fluoride, polyvinylidene fluoride-hexafluoropropylene, polyethyleneimine, polyphenylene terephthalamide, poly(methoxy polyethylene glycol methacrylate), poly(2-methoxy ethyl glycidyl ether), and combinations thereof.
Claim 8
The resistive random access memory device of Claim 2,
wherein the polymer protective layer includes an ionic conductive polymer selected from the group consisting of polymethyl methacrylate, polyethylene oxide, polypropylene oxide, polydimethylsiloxane, polyacrylonitrile, polyvinyl chloride, polyvinylidene fluoride, polyvinylidene fluoride-hexafluoropropylene, polyethyleneimine, polyphenylene terephthalamide, poly(methoxy polyethylene glycol methacrylate), poly(2-methoxy ethyl glycidyl ether), and combinations thereof.


As shown in the comparison chart above, although independent claim 1 of instant application and claim 1 of ‘340 are not identical, they are not patentably distinct from each other. Claim 1 of '340 recites all the limitations of claim 1 of instant application, and further recites the second resistance change layer formed on the first resistance change layer and comprising an organic metal halide having a two-because narrower vs. broader claimed limitations; thus they are not patentably distinct.

Claim 6 of '340 recites all the limitations of claim 6 of instant application except that the organic metal halide having the first perovskite crystal structure has a tetragonal perovskite structure.
Zhu, however, discloses that organic-inorganic halide perovskite can have a tetragonal perovskite structure (¶ [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the organic metal halide having the first perovskite crystal structure recited in claim 1 of instant application having a tetragonal perovskite structure, as taught by Zhu, since it is an alternative crystalline structure for the organic metal halide (¶ [0038]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  To be more specific, claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seok et al. (US PG-Pub No.: 2018/0248052 A1, hereinafter, “Seok”).
Regarding claim 1, A resistive random access memory device (see Seok, ¶ [0348]), comprising:
a resistance change layer (organic metal halide perovskite compound, ¶¶ [0002] and [0348]) formed on a first electrode (¶ [0348]); and
a second electrode (¶ [0348]) formed on the resistance change layer (organic metal halide perovskite compound, ¶ [0348]),
wherein the resistance change layer (organic metal halide perovskite compound) comprises an organic metal halide having a first perovskite crystal structure (AMX3, ¶ [0002]) and a metal halide having a second perovskite crystal structure (another AMX3, since organic metal halide is also metal halide; or MX3, ¶ [0002], since AMX3 comprises MX3; since there is no further limitation regarding the first and second perovskite crystal structure, they can be two exact same perovskite crystal structures or two perovskite crystal structures with different lattice constant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US PG-Pub No.: 2018/0248052 A1, hereinafter, “Seok”), as applied to claim 1 above, and further in view of Liao et al. (US PG-Pub No.: 2008/0308781 A1, hereinafter, “Liao”).
Regarding claim 3, Seok discloses the resistive random access memory device of Claim 1.
Seok is silent regarding a polymer protective layer formed on the resistance change layer.
Liao, however, discloses a resistive memory device (Liao, FIG. 12), comprising a polymer protective layer (900, ¶ [0069]) around the resistive memory device (FIG. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a polymer protective layer around Seok’s memory device, as taught by Liao, in order to protect the device. Accordingly, .

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US PG-Pub No.: 2018/0248052 A1, hereinafter, “Seok”), as applied to claim 1 above, and further in view of Zhu et al. (US PG-Pub No.: 2020/0294728 A1, hereinafter, “Zhu”).
Regarding claim 4, Seok discloses the resistive random access memory device of Claim 1.
Seok is silent regarding that the organic metal halide having the first perovskite crystal structure has a tetragonal perovskite structure.
Zhu, however, discloses that organic-inorganic halide perovskite can have a tetragonal perovskite structure (¶ [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the organic metal halide having the first perovskite crystal structure having a tetragonal perovskite structure, as taught by Zhu, since it is an alternative crystalline structure for the organic metal halide (¶ [0038]).

Regarding claim 5, Seok discloses the resistive random access memory device of Claim 1.
Seok is silent regarding that the metal halide having the second perovskite crystal structure has an orthorhombic perovskite structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the metal halide having the second perovskite crystal structure having an orthorhombic perovskite structure, as taught by Zhu, since it is an alternative crystalline structure for the metal halide (¶ [0038]).

Regarding claim 6, Seok in view of Zhu discloses the resistive random access memory device of Claim 4, wherein the organic metal halide having the first perovskite crystal structure is represented by the following Chemical Formula 1: [Chemical Formula 1] RMX3 (In Chemical Formula 1, R is a substituted or unsubstituted C124 alkyl group, and when R is substituted, its substituent is an amino group, a hydroxyl group, a cyano group, a halogen group, a nitro group, or a methoxy group, M includes a metal cation selected from the group consisting of Pb, Sn, Ge, Cu, Ni, Co, Fe, Mn, Cr, Pd, Cd, Yb, and combinations thereof, and X includes a halide anion or a chalcogenide anion) (see Seok, ¶¶¶¶¶ [0032], [0033], [0166], [0170], and [0178]).

Regarding claim 7, Seok in view of Zhu discloses the resistive random access memory device of Claim 5, wherein the metal halide having the second perovskite crystal structure is represented by the following Chemical Formula 2: [Chemical Formula 2] AMX3 (In Chemical Formula 2, A is an alkali metal cation, M includes a metal cation selected from the group consisting of Pb, Sn, Ge, Cu, Ni, Co, Fe, Mn, Cr, see Seok, ¶¶¶¶ [0167]-[0170]).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if the Double Patent Rejections, set forth in this Office action, is overcome, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/XIA L CROSS/Examiner, Art Unit 2892